                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

ANTONIO S. BROWN # 157889                                                          PLAINTIFF

VERSUS                                                 CIVIL ACTION NO. 1:17cv306-RHW

PENNY BUFKIN, et al.                                                           DEFENDANTS


                                     FINAL JUDGMENT

       In accordance with the requirement for a separate document by Federal Rules of Civil

Procedure 58(a) and based on the reasons set forth in the Memorandum Opinion entered this date

granting summary judgment in favor of all Defendants, the Court hereby enters its Final

Judgment in the above-captioned matter.

       IT IS ORDERED that this case is dismissed.

       SO ORDERED, this the 17th day of July 2019.



                                            /s/   Robert H. Walker
                                            ROBERT H. WALKER
                                            UNITED STATES MAGISTRATE JUDGE
